Citation Nr: 0620352	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  02-14 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
The Republic of the Philippines


THE ISSUE

Entitlement to death benefits as the surviving spouse of a 
deceased veteran.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 decision of the United States 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that decision, 
the RO denied the appellant's claim for death benefits as the 
surviving spouse of a deceased veteran.  A certificate of 
death of record shows that the appellant's wife died in 
February 1980.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The National Personnel Records Center (NPRC) has 
certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including in the 
recognized guerrillas, in the service of the United States 
Armed Forces, and the evidence submitted by the appellant 
does not verify such service.


CONCLUSION OF LAW

The requirement of basic eligibility for VA death benefits, 
based upon qualifying service by the appellant's spouse, has 
not been met.  38 U.S.C.A. §§ 101(2), 107, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 3.40, 3.41, 3.159, 
3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the claimant is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In this case, the RO issued the appellant VCAA notices in 
2004 and 2005.  Those notices informed him of the type of 
information and evidence that was needed to substantiate the 
status of his late spouse as a veteran, and the evidence 
needed to substantiate the other criteria for eligibility for 
death pension.  These VCAA letters collectively informed the 
appellant the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO's decision came before complete notification of the 
appellant's rights under the VCAA.  Thus, the VCAA notice was 
not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below.  After the 
rating action on appeal was promulgated, the RO did provide 
notice to the appellant in the documents cited above 
regarding what information and evidence was needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where 
the Board addresses a question that has not been addressed by 
the AOJ, the Board must consider whether the claimant has 
been prejudiced thereby).  .

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.   Bernard, supra; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

The Board also notes that the VCAA letter expressly notified 
the appellant that he should submit any pertinent evidence in 
his possession.  The requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  All notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

It is also pertinent to note that the evidence does not show, 
nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005) (due process concerns with respect to 
VCAA notice must be pled with specificity), rev'd on other 
grounds 444 F.3d 1328 (Fed. Cir. 2006).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The RO obtained service department certification 
pertaining to the alleged active service.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue being adjudicated by this 
appeal.  The Board finds that no further action is required 
by VA to assist the appellant with the claim.

The VCAA notice provided to the appellant in this case did 
not inform him of the type of evidence necessary to establish 
an effective date for the benefits sought.  Despite the 
inadequacy of the VCAA notices as to the element of 
establishing an effective date, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision on the issue of entitlement to death benefits.  
Bernard, supra.  In the decision herein, the Board denies the 
appellant's claim for eligibility for death benefits.  As 
death benefits are denied, no effective date for such 
benefits will be assigned, and there is no possibility of 
prejudice with respect to the assignment of an effective 
date.

Entitlement to Death Benefits

The appellant contends that his late spouse had active 
military service in the Philippines during World War II, in a 
guerilla unit that was recognized as supporting the United 
States Armed Forces.  He is seeking VA death benefits as her 
surviving spouse.   

The appellant's claims file contains documentation of his 
marriage in 1949, and of the death of his spouse in 1980.  
The appellant reports that his spouse had active military 
service from December 1943 to May 1945 with a guerilla unit 
identified as Vinzons Division Turko Command.

For purposes of eligibility for VA benefits, a veteran is a 
person who service in the active United States military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).  Service in the Philippine 
Scouts and in the organized military forces of the Government 
of the Commonwealth of the Philippines, including recognized 
guerilla service, may constitute recognized service in the 
Armed Forces of the United States for the purposes of 
eligibility for certain VA benefits.  38 U.S.C.A. § 107; 
38 C.F.R. §§ 3.40, 3.41.  However, such service must be 
certified as qualifying by the appropriate military 
authority.  38 C.F.R. § 3.203.

Fro the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains the needed information as to length, time and 
character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

In this case, the claims file contains a number of documents 
relating to the service of the appellant's spouse.  Documents 
from 1943 and 1944 from Vinzons Division Turko Command record 
the appointment of the appellant's spouse to specific ranks 
in that unit.  In affidavits dated in 1955 and 1971, the 
appellant's spouse affirmed the dates and locations of her 
service with Vinzons Division Turko Command.  In a 1955 
affidavit, the commander of Vinzons Division Turko Command 
affirmed that the appellant's spouse had served in that unit.  
He stated that the name of the appellant's spouse was among 
those submitted to the American recognizing officer for 
recognition of their service, but that only some of the unit 
members on the list were recorded by the American officer.  
In another 1955 affidavit, two officials and former members 
of Vinzons Division Turko Command affirmed that they had 
known the appellant's spouse while she served with that unit.  
In a 1971 affidavit, another former member of Vinzons 
Division Turko Command affirmed that she had served with the 
appellant's spouse in that unit.  Forms dated in 1972 and 
1990 from the Philippines Veterans Administration show that 
the appellant's spouse was found eligible for benefits 
administered by the Philippine government, as her service 
with Vinzons Division placed her in the category "Deserving 
Guerilla."  

In a document dated in April 2002, however, the United States 
National Personnel Records Center (NPRC) expressly certified 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including in the recognized 
guerrillas, in the service of the United States Armed Forces.

The evidence shows that the appellant's spouse served in 
Vinzons Division Turko Command in 1943 to 1945.  Most of the 
affidavits and other documents do not address the question as 
to whether that Vinzons Division Turko Command was one of the 
guerilla units whose service has been recognized as service 
in the U.S. Armed Forces for purposes of entitlement to U.S. 
VA benefits.  That question is addressed by the 1955 
affidavit from the commander of Vinzons Division Turko 
Command, which indicates that the guerilla unit asked a U.S. 
Armed Forces official to certify the appellant's spouse and 
others in the unit as having had recognized guerilla service, 
but that the U.S. official did not certify all of the listed 
members of the unit.  Although that affidavit suggests that 
some members of Vinzons Division Turko Command may have been 
designated recognized guerrillas, it is not specific to the 
appellant's spouse.  There is no U.S. service department 
record verifying the alleged service, certified or otherwise.  
The Board finds that the evidence submitted in support of the 
appellant's claim is outweighed by the NPRC finding that the 
appellant's spouse did not have the alleged active service.

In Duro v. Derwinski, 2 Vet. App. 530, 532 (1992), the Court 
held:

VA is prohibited from finding, on any 
basis other than a service department 
document, which VA believes to be 
authentic and accurate, or service 
department verification, that a 
particular individual served in the U.S. 
Armed Forces.

The recognition of the service of the appellant's spouse by 
the Philippine government is sufficient for entitlement to 
benefits from that government, but is not sufficient for 
benefits administered by VA.  VA is bound to follow the 
certifications by the service departments with jurisdiction 
over U.S. military records.  Here, the NPRC has certified 
that the appellant's spouse did not have service in the 
recognized guerrillas or any other qualifying military 
organization.  There is no additional competent or credible 
evidence to indicate otherwise.  The Board therefore 
concludes that the appellant's spouse was not a veteran for 
purposes of entitlement to VA benefits.  

The Board notes that the Court of Appeals for Veterans' 
Claims (Court) issued an opinion in August 2005, which 
vacated and remanded a Board decision that the appellant did 
not meet the eligibility requirements for receipt of VA 
benefits because her deceased husband's service in the U.S. 
Armed Forces could not be verified by the United States Army 
Reserve Personnel Center (ARPERCEN).  The Court found that 
the Board decision failed to provide an explanation as to all 
material issues of law presented on the record when it did 
not cite or address 38 C.F.R. § 3.9 (currently section 3.41).  
See Pelea v. Nicholson, 19 Vet. App. 296 (2005).  As found by 
the Court, that regulation, which states that, for Philippine 
service, "the period of active service will be from the date 
certified by the Armed Forces", appears to conflict with 
38 C.F.R. § 3.203(a), which provides that a claimant may show 
service by submitting certain documents "without 
verification from the appropriate service department".  In 
addition, the Court found that the VCAA notice that had been 
provided to the appellant was deficient because no indication 
was provided as to what VA considered to be "acceptable 
evidence" of qualifying military service, and no information 
was provided that a notarized form received from the 
Philippine Veterans Affairs Office (PVAO) was not adequate 
for purposes of showing qualifying service.  Some of the 
correspondence was also found to be either incomplete or 
affirmatively misleading.  

However, in Pelea v. Nicholson, No. 01-1138 (U.S. Vet. App. 
June 5, 2006) (per curiam order), the Court recalled the 
entry of judgment and mandate and withdrew the August 2005 
opinion that vacated the Board's decision, and dismissed the 
appeal for lack of jurisdiction due to the appellant's death 
after judgment was entered but before mandate issued.  In 
accordance with longstanding precedent, judgment and mandate 
must be recalled when an appellant/petitioner dies before 
judgment has become final.  In addition, where the 
appellant's death occurred after issuance of judgment and 
prior to the Court's decision becoming final, as occurred 
here, the appeal to the Court was pending at the time of 
death and, therefore, the Court dismissed the appeal.

Notwithstanding the above, the Board does note the apparent 
conflict between 38 C.F.R. § 3.41 and 38 C.F.R. § 3.203(a) 
but, in this case, the RO furnished the appellant with the 
provisions of the latter regulation in March 2006, to include 
the notice that certain documents without verification from 
the appropriate service department could be evidence that 
supports the claim, and it is apparent that the appellant was 
aware that he could submit evidence without service 
department verification as he in fact submitted additional 
documents relating to his late wife's service.  This 
additional evidence, however, does not include a document 
issued by the service department as mandated by 38 C.F.R. 
§ 3.203(a) and the appellant has not given any indication 
that there is additional relevant evidence that has not been 
obtained.  

The Board finds that the NPRC has certified that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including in the recognized 
guerrillas, in the service of the United States Armed Forces, 
and the evidence submitted by the appellant does not verify 
such service.  Accordingly, the requirement of basic 
eligibility for VA death benefits, based upon qualifying 
service by the appellant's spouse, has not been met.  
38 U.S.C.A. §§ 101(2), 107; 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 
3.40, 3.41, 3.203.


ORDER

Because the appellant's late spouse was not a veteran for 
purposes of entitlement to VA benefits, the appellant's basic 
eligibility for VA death benefits is not demonstrated, and 
the appeal is denied.


____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


